Case 7:18-cv-12222-VB-AEK Document 71 Filed 03/10/21 |
ue i

|
I
I

eo ReMANO n Laer

  
  
  
 

EEO NECALLY PILED [|

4
iteerenaenarenernne fF

    

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK oe ce

wneneccecraceeectoearorecranroeaanranecteaeaaaearenaes x / *SHhO(Z|

EMMANUELLA OWOLABI, : SS
Plaintiff,

 

ORDER
Vv.
18 CV 12222 (VB)
THE CITY OF MOUNT VERNON, THE
MOUNT VERNON CITY SCHOOL
DISTRICT, ERIK VAN GUNTEN, and DR.
JACKIELYN MANNING CAMPBELL,
Defendants.
- = x

 

 

As discussed at an on-the-record conference held today, attended by counsel for all
parties, it is HEREBY ORDERED a status conference is scheduled for April 15, 2021 at 2:30
p.m., to proceed by telephone. At the time of the scheduled conference, counsel shall attend by
calling the following number and entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567
Dated: March 10, 2021

White Plains, NY
SO ORDERED:

Yuu

Vincent L. Briccetti
United States District Judge

 
